Citation Nr: 0724293	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

2.  The evidence of record does not show credible supporting 
evidence of the claimed inservice stressors. 

3.  The veteran does not have post-traumatic stress disorder 
(PTSD) due to his military service, and a diagnosis of PTSD 
based on an independently verifiable inservice stressor is 
not shown.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in January 2004 advised the veteran of the 
foregoing elements of the notice requirements.  In addition, 
the RO provided letters in February 2004 and in February 
2006.  Further, the purpose behind the notice requirement has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the United 
States Army from June 1969 to June 1971, including service in 
Vietnam from December 1969 to November 1970.  A review of his 
service personnel records revealed that his primary duty 
during his service was listed as a cook.  A review of his 
available service medical records are silent as to any 
treatment for combat-related injuries or any psychiatric 
complaints or treatment.  

Post-service VA treatment records in April 2004 and May 2004 
revealed diagnoses of PTSD symptoms, but did not express an 
opinion as to whether the veteran's PTSD symptoms were 
related to his military service.  

In October 2004, a VA psychiatric examination was conducted.  
The veteran complained of periodic suicidal thoughts, 
intrusive thoughts, and occasional anxiety attacks.  Upon 
mental status examination, the veteran was alert and fully 
oriented, casually dressed, and his mood was euthymic.  The 
VA examiner noted that the veteran was not suicidal or 
homicidal at that time, and presented with no psychosis, no 
mania, no pressured speech, no hallucinations, and no 
delusions.  The report concluded with a provisional diagnosis 
of PTSD, pending further verification of service-connected 
stressors.  The examiner noted that "[t]here was not enough 
evidence [in the claims folder] to verify by myself a 
diagnosis of PTSD."

In support of his claim, the veteran has reported several 
inservice stressors which he believes could have led to his 
current PTSD.  Specifically, he provided statements 
indicating that: (1) he witnessed a man shoot himself in an 
airport in Saigon; 
(2) while driving a truck in Vinh Long he ran over a 
Vietnamese man and saw "the man splattered on the ground and 
scooped him up and dropped him off at the MP's"; and (3) he 
observed a bus explode after a mine went off, and he saw 
"all the bodies flying and had to drive over them."

A review of the evidence does not show that the veteran 
engaged in combat.  A review of his report of separation, 
Form DD 214, revealed that he was awarded a National Defense 
Service Medal, Vietnam Campaign Medal, and Vietnam Service 
Medal.  No decorations, medals, badges, or commendations 
confirming the veteran's participation in combat were 
indicated.  

As the veteran is not shown to have participated in combat, 
the veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 128; 
Doran, 6 Vet. App. at 283.  In considering whether there is 
credible supporting evidence that the claimed inservice 
stressor occurred, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence.  

The evidence of record does not provide corroboration or 
verification of the occurrences of the veteran's claimed 
stressors by official service records or other credible 
supporting evidence.  The veteran has not provided any 
specific information regarding his alleged stressors, or 
witnesses to these alleged stressors.  Moreover, the 
information which has been provided by the veteran is simply 
too vague and lacking in detail as to render any attempt to 
confirm these stressors futile.  

In making this determination, the Board points out that the 
veteran has been informed on multiple occasions that 
additional details were needed in order to confirm his 
alleged inservice stressors.  Specifically, in January 2004, 
in February 2004, and in February 2006, the RO sent 
correspondence to the veteran requesting that he provide 
detailed information in order to confirm his alleged 
inservice stressors.  Moreover, the veteran's failure to 
provide sufficient details from which to verify his alleged 
stressors are noted in the February 2004 RO rating decision, 
the June 2004 RO rating decision, the August 2004 statement 
of the case, the November 2004 supplemental statement of the 
case, and in the November 2005 supplemental statement of the 
case.  

The objective evidence of record does not show that the 
veteran engaged in combat with the enemy, and therefore his 
statements alone are not sufficient to establish the 
occurrence of the claimed stressors; his statements must be 
corroborated by credible supporting evidence.  With no 
corroborating credible supporting evidence that the stressors 
actually occurred, the requirements for a grant of service 
connection for PTSD are not met.  38 C.F.R. § 3.304(f).  
Accordingly, service connection for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


